Citation Nr: 1629197	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  95-28 436	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating on an extraschedular basis for obstructive sleep apnea, rated as 40 percent disabling until October 6, 1996, and as 50 percent disabling from October 7, 1996 and thereafter.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from October 1956 to March 1960, and from June 1985 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 1993 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case has a long history before both the Board and the United States Court of Appeals for Veterans Claims (Court).  Because that history is integral to the decision here, it is summarized below.  


FINDINGS OF FACT

1.  Prior to October 6, 1996, the Veteran's symptoms of sleep apnea most closely approximate a 50 percent rating.  

2.  Over the course of the entire appeal period, the evidence does not present such an exceptional disability picture that the Veteran's symptoms and severity of sleep apnea are not contemplated by a 50 percent rating.  


CONCLUSIONS OF LAW

1.  Prior to October 6, 1996, the criteria for a 50 percent rating on an extraschedular basis for sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.97, Diagnostic Code (DC) 6847 (2015); 38 C.F.R. § 4.124a, DC 8108 (1996).  

2.  Over the course of the entire appeal period, the criteria for a rating in excess of 50 percent on an extraschedular basis for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.97, DC 6847 (2015); 38 C.F.R. § 4.124a, DC 8108 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The instant appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  In a February 2014 supplemental statement of the case (SSOC), the RO stated that it reviewed the Veteran's treatment records from the Philadelphia VA Medical Center from October 1995 to April 2013, and that it had received a "negative reply from the Philadelphia VA Medical Center to our request for any additional treatment records from 1991 to 1999."  In a February 2014 letter, the Veteran's attorney interpreted the latter statement as meaning that such records were unavailable.  However, the Board notes that records from VA facilities from 1994 and onward are already associated with the Veteran's claims file.  Indeed, the statement in the SSOC refers not to the unavailability of any records, but instead to the fact that all available records are already associated with the claims file.  

Over the course of the appeal period, the Veteran has undergone numerous VA examinations.  These examinations, along with the medical opinions provided, are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the Veteran's disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  Indeed, these examinations form the basis for the grant of service connection and the subsequent increased ratings the Veteran has been granted.  Thus, VA's duty to assist has been met.  

As described below, this case has been before both the Court and the Board multiple times in the past.  In reviewing remands from each entity, the Board finds that the directives of each remand have been satisfied.  Of particular note here, in December 2010, the Board remanded the Veteran's claim in an effort to obtain additional VA treatment records and to allow for referral for extraschedular consideration.  Since that time, additional VA treatment records have been obtained and associated with the Veteran's file, and the Veteran's case has been referred for extraschedular consideration.  Further, this decision addresses the issue of entitlement to an extraschedular rating for sleep apnea, which is the only remaining directive from the previous Joint Motion for Remand and Court Memorandum Decisions.  The Board finds substantial compliance with previous Board and Court remands, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Procedural History

As noted above, a recitation of the procedural history of the Veteran's case is required before moving to an analysis of the claim before the Board.  

The Veteran first sought service connection for sleep apnea in a May 1991 claim.  The RO granted service connection for sleep apnea in an August 1993 rating decision effective April 20, 1991-the day following the Veteran's separation from service.  As sleep apnea was not yet included in VA's schedule for disability ratings, the RO rated the Veteran's sleep apnea by analogy and assigned a 10 percent rating under 38 C.F.R. § 4.124a, DC 8108 (1996) for narcolepsy.  

The Veteran filed a notice of disagreement (NOD) with the rating assigned in July 1994.  The RO issued a statement of the case (SOC) that continued the Veteran's rating in June 1995, and the Veteran filed a timely substantive appeal in August 1995.  

The Veteran first testified before a Veterans Law Judge (VLJ) at a Board Central Office hearing in June 1997.  In a July 1997 remand, the Board addressed both the issue of entitlement to an increased rating for sleep apnea and entitlement to service connection for a refractive error.  The Board remanded both issues for further development.  Specific to sleep apnea, the Board noted that this disability had been recently added to VA's schedule for disability ratings, and it instructed the RO to consider rating the Veteran under this newly applicable DC.  See 38 C.F.R. § 4.97, DC 6847 (1996).  

While on remand, in January 1998, the Veteran withdrew his appeal for the issue of entitlement to service connection for a refractive error; as discussed in previous Board decisions, this issue is therefore no longer before the Board.  

In a July 1998 rating decision, the RO granted an increased rating for sleep apnea.  Specifically, the RO increased the Veteran's rating to 50 percent, effective October 7, 1996, the date that sleep apnea was added to VA's schedule for disability ratings.  

In September 1998, the Veteran's former representative filed a NOD on his behalf, seeking an earlier effective date for the grant of an increased rating for sleep apnea.  The RO issued a SOC on this issue in March 2000; the Veteran filed a timely substantive appeal in April 2000.  

When the case returned to the Board in January 2003, it addressed two issues: entitlement to a disability rating in excess of 50 percent for sleep apnea, and entitlement to an effective date earlier than October 7, 1996 for the grant of a 50 percent rating for sleep apnea.  Although the issues are interrelated, because an additional issue had been merged with the original issue of entitlement to an increased rating for sleep apnea, and because the Veteran had not been afforded his requested hearing as to that issue, the Board remanded both matters in order that the Veteran could be scheduled for a hearing.  

The Veteran testified before a second VLJ at a Travel Board hearing in December 2003.  In a July 2004 remand, the Board styled the issues before it as entitlement to an initial evaluation in excess of 10 percent for sleep apnea prior to October 6, 1996; entitlement to an initial evaluation in excess of 50 percent for sleep apnea since October 7, 1996; and entitlement to an effective date prior to October 7, 1996, for the assignment of a 50 percent rating for sleep apnea.  The Board remanded these issues for further notice and development.  

When the case returned to the Board in December 2005, the Board granted an increased rating for the Veteran's sleep apnea for the period prior to October 6, 1996, assigning a 40 percent rating.  It denied a rating in excess of 50 percent since October 7, 1996, and it denied the claim for an earlier effective date for a 50 percent rating prior to October 7, 1996.  The decision was signed by a panel of three VLJs, two of whom had held the prior Board hearings.

The Veteran appealed his case to the Court.  In a May 2007 Joint Motion for Remand, the parties found that the Board did not support its decision denying a rating in excess of 40 percent for sleep apnea prior to October 6, 1996.  It also found that the Veteran's remaining claims were inextricably intertwined with that claim for an increased rating.  The Court then vacated the Board's decision (with the exception of the grant of an increased rating to 40 percent prior to October 6, 1996) based on the Joint Motion and remanded the case to the Board.  

Subsequent to the Joint Motion, the Board informed the Veteran that the VLJ who conducted his December 2003 hearing was no longer at the Board.  The Veteran then requested a hearing before a new VLJ.  In August 2007, the Board remanded the Veteran's claims in order that he be afforded a new hearing.  

In November 2007, the Veteran testified before a third VLJ.  In July 2008, the Board again denied each of the Veteran's claims, namely for a disability rating in excess of 40 percent prior to October 6, 1996; for a disability rating in excess of 50 percent since October 7, 1996; and for an effective date earlier than October 7, 1996 for the grant of a 50 percent rating for sleep apnea.  The decision was signed by a panel of three VLJs, two of whom were the remaining VLJs who had held the prior Board hearings.

The Veteran again appealed this denial to the Court.  In a May 2010 Memorandum Decision, the Court affirmed the Board's decision to deny a disability rating in excess of 50 percent on a schedular basis since October 7, 1996 for the Veteran's sleep apnea.  The Court further found that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) was not reasonably raised by the record, and the Board was correct in not addressing that issue.  On the other hand, the Court found that the Board did not support its decision denying the Veteran's claim for entitlement to an increased rating prior to October 6, 1996 with adequate reasons and bases, and that the Board did not support its decision denying an extraschedular rating over the entire appeal period with adequate reasons and bases.  The Court therefore vacated the Board's July 2008 decision regarding those two issues, and it returned those matters to the Board.  

The case was last before the Board in December 2010.  At that time, in a decision and remand, the Board addressed the two issues remanded by the Court.  It denied the Veteran's claim for entitlement to an increased, schedular evaluation for sleep apnea prior to October 6, 1996.  The Board remanded the issue of entitlement to an extraschedular rating for the entire appeal period for further development.  The Board also referred to the RO a claim for entitlement to service connection for chronic fatigue syndrome (CFS).  The decision was signed by the same VLJs from July 2008.

The Veteran appealed the denial of his schedular rating prior to October 6, 1996 to the Court.  In a July 2012 Memorandum Decision, the Court affirmed the Board's denial of an increased rating on a schedular basis for this period.  

Meanwhile, in July 2013, the RO referred the Veteran's claim for an extraschedular rating to VA's Director or Compensation Service (Director).  In October 2013, the Director provided a reply determining that an extraschedular rating was not established.  The RO issued a SSOC as to this issue in February 2014.

In September 2014, the RO denied the Veteran's claim for entitlement to service connection for CFS.  The Veteran filed a NOD as to that decision in January 2015.  The RO issued a SOC in July 2015, but the Veteran did not file a substantive appeal.  

Noting that the VLJ who chaired the December 2003 hearing was no longer at the Board, and that the Veteran had two hearings before separate VLJs, in December 2015, the Board notified the Veteran that he could testify before a third VLJ before his claim was decided.  See 38 C.F.R. § 20.707 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011) (a veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision).  The Veteran requested such a hearing, and that hearing was held before a fourth VLJ in March 2016.  

During that period, however, the VLJ who conducted the Veteran's November 2007 hearing left the Board.  The Board again notified the Veteran that he was eligible for a hearing before a third VLJ who would sign the decision.  See Arneson, 24 Vet. App. at 379.  In May 2016, however, the Veteran waived his right to a hearing before an additional VLJ, allowing this case to move forward.  As such, the signatory panel below includes the two remaining VLJs who have held a Board hearing in the Veteran's case.

From this history, a few things are apparent and important to note.  First, the only remaining issue before the Board is entitlement to an increased rating on an extraschedular basis for the entire appeal period.  The issues of entitlement to increased schedular ratings both prior to and since October 1996 are the subject of final Board decisions that have been affirmed by the Court, and they are therefore no longer at issue.  Further, as noted above, the Court in its May 2010 Memorandum Decision confirmed that the Board was not required to discuss entitlement to a TDIU, as that issue was not reasonably raised by the record or argued by the Veteran.  Accordingly, the Board shall not consider or discuss the issue of entitlement to a TDIU in this decision.

III.  Legal Framework

An extraschedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service [now solely Compensation Service] to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

Following referral, if either the Under Secretary for Benefits or the Director of Compensation Service determines that an extraschedular evaluation is not warranted, the Board must review that determination de novo and determine on its own accord whether an extraschedular rating is appropriate as the Board has jurisdiction to do so.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  

The legal standard for assigning an extraschedular rating is somewhat elusive.  The phrase "accord justice" implies some type of equitable or subjective standard as "justice" is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Court has stated that a manageable judicial standard does not require absolute clarity and, in the case of an extraschedular rating, the standard is "average impairment in earning capacity."  See Kuppamala, 27 Vet. App. at 452-54.

As noted above, sleep apnea was not added to the rating schedule until 1996.  Prior to that time, the Veteran's sleep apnea was rated by analogy to narcolepsy, and CFS was considered.  

The rating by analogy to narcolepsy was applied to the entire period prior to October 6, 1996.  At that time, narcolepsy was to be rated as epilepsy, petit mal.  38 C.F.R. § 4.124a, DC 8108 (1996).  Under that DC, epilepsy resulting in minor seizures was rated under the General Rating Formula for Major and Minor Epileptic Seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (1996).  Under that formula, a confirmed diagnosis of epilepsy with a history of seizures, warrants a 10 percent rating.  A 20 percent rating is warranted for at least 2 minor seizures in the last 6 months.  A 40 percent rating requires an average of a least 5 to 8 minor seizures weekly.  A 60 percent rating requires an average of 9 to 10 minor seizures per week.  An 80 percent rating requires an average of at least more than 10 minor seizures weekly.  Id.  

CFS was added to the rating schedule effective November 29, 1994.  As explained in the Board's July 2008 decision, the Board evaluated the Veteran's sleep apnea under this DC as well, beginning on that date.  Under that DC, debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level; or which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year is assigned a 40 percent rating.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (1996).  Symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level; or which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year was assigned a 60 percent rating.  Symptoms of CFS which were nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care were assigned a 100 percent rating.  Id.  

Since October 7, 1996, the Veteran's sleep apnea has been rated as 50 percent disabling pursuant to 38 C.F.R. § 4.97, DC 6847.  It has remained unchanged since its addition.  Under that DC, a 50 percent rating is assigned for sleep apnea requires the use of breathing assistance device such as continuous air pressure (CPAP) machine.  Lower ratings include a 30 percent rating for symptoms of persistent day-time hypersomnolence, and a noncompensable rating when sleep apnea is asymptomatic but with documented sleep disorder breathing.  The highest, 100 percent rating is applied for sleep apnea resulting in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requiring tracheostomy.  Id.  

IV.  Evidence and Analysis

At the outset, the Board acknowledges that this case has already been referred to the Director of the Compensation Service for extraschedular consideration.  In an October 2013 letter, the Director determined that "entitlement to an extraschedular evaluation for any time period for [sleep apnea] was not established."  He stated that, upon review of the Veteran's claims file, there was "no objective medical evidence or other objective evidence" supporting his contention that his sleep apnea interfered with his employment.  He found that the Veteran's sleep apnea demonstrated "no unusual or exceptional disability pattern . . . that would render application of the regular rating criteria as impractical."  

Despite the Director's conclusion, the Board is required to consider the claim for an extraschedular rating on a de novo basis.  Kuppamala, 27 Vet. App. at 456-57.  

In doing so, the Board reaches three conclusions.  

First, for the period prior to October 6, 1996, an extraschedular evaluation of 50 percent is warranted.  As noted above, during this time, sleep apnea was not included in VA's schedule for disability ratings.  In its previous decisions, the Board has acknowledged the difficulty in comparing the Veteran's disability and its symptoms from this time to disabilities that were included in the schedule, noting that narcolepsy, epilepsy, and CFS were (at best) imperfect analogues for his service-connected sleep apnea.  

Because the particular DC for sleep apnea was not effective until October 7, 1996, the Board is legally prevented from rating the Veteran's disability under that DC prior to that date.  The Board is not, however, prevented from comparing the symptoms and ratings under that DC to the symptoms that the Veteran suffered prior to its implementation.  In doing so, the Board concludes that, had that DC been in effect, the Veteran would have met the criteria for a 50 percent rating for sleep apnea from the time his disability was service-connected in May 1991.  Though the Veteran was not prescribed a CPAP machine until 1994, given his complained of symptoms, his disability would have most closely approximated the 50 percent rating for this entire period.  

Prior to this point, when the Board considered the Veteran's rating on a strictly schedular basis, it would have been prohibited from performing an analysis such as this in determining the Veteran's proper rating.  In an extraschedular setting, however, the Board is permitted to "accord justice . . . to the exceptional case where the schedular evaluations are found to be inadequate."  38 C.F.R. § 3.321(b).  In consideration of these facts, the Board determines that a 50 percent rating on an extraschedular basis for the Veteran's sleep apnea prior to October 6, 1996 is warranted as this disability level is commensurate with the Veteran's "average impairment in earning capacity" for this period but the rating schedule was an inadequate.  

The Board's second conclusion, however, is that at no time prior to or since October 6, 1996, does the Veteran's disability warrant an extraschedular rating in excess of 50 percent.  Pursuant to Thun, the Board finds both that (beyond the extent described above) the Veteran's disability picture resulting from his sleep apnea does not present an exceptional disability picture such that the assigned rating criteria are inadequate."  22 Vet. App. at 115-16.  

In making this determination, the Board has reviewed the complete evidence of record, including the Veteran's service treatment records, his post-service VA and private treatment records, his Board hearing testimony before four separate VLJs, and the arguments submitted by both his former and his current representative.  

In reviewing this voluminous evidence, the Board notes that the main symptoms complained of by the Veteran resulting from his sleep apnea are fatigue and daytime somnolence.  Daytime somnolence is explicitly included in the rating criteria for sleep apnea, but fatigue is not.  

That said, it is not entirely clear that the Veteran's complained of fatigue was directly related to his sleep apnea.  The Veteran's complaints of fatigue were greater prior to the 2000s than they have been since that period.  A review of the Veteran's private and VA treatment records show that his treating physicians considered that his fatigue could have resulted from nonservice-connected disabilities such as his anemia and later non-Hodgkin lymphoma.  Indeed, a June 2006 VA sleep medicine note stated that though the Veteran complains of fatigue, "it is really fatigue and not somnolence and has been going on since [the Veteran] has been treated for lymphoma."  Thus, to the extent that the Veteran complained of fatigue separate from his daytime sleepiness, it is not at all clear that this symptom is attributable to his service-connected sleep apnea.  

Further, the Board has previously referred a claim for service connection for CFS to the RO.  That claim was denied in a September 2014 rating decision.  Thus, the issue of service connection for this claimed symptom on a direct and secondary basis has already been considered and denied.  

Even if the Board were to consider all of the Veteran's complained of symptoms of fatigue as resulting from his sleep apnea, an extraschedular rating would still not be warranted.  Again, prior to October 6, 1996, the Board explicitly considered the Veteran's sleep apnea under the DC for CFS, and in its previous decisions, it explained why that DC adequately accounted for the Veteran's symptoms resulting from his sleep apnea.  The Board incorporates by reference its previous decision on that issue that has subsequently been affirmed by the Court.  

Additionally, a review of the evidence over the course of the entire appeal period shows that the Veteran's symptoms, even if not explicitly considered by the rating criteria, do not rise to the level of exceptional requiring an extraschedular rating in excess of 50 percent.  

At a June 1991 VA examination, for instance, the examiner noted that the Veteran's sleep apnea symptoms were "not severe enough to warrant therapy."  An April 1994 private treatment record reflected that though the Veteran had severe sleep disruption as a result of his sleep apnea, he had an "overall mild degree of daytime sleepiness."  That record further noted that the use of a CPAP machine "significantly improved" the quality of his sleep, and it "resulted in a change from very severe to mild obstructive sleep apnea."  An October 1995 VA treatment record reflects the Veteran's statement that his use of a CPAP machine was "unquestionably helping him."  At a March 1996 VA examination, the examiner noted that the Veteran's CPAP machine "has been effective in relieving the symptoms of sleep apnea."  

Records since 2000 are even more stark in showing that the Veteran's symptoms of sleep apnea have been lessened by his use of a CPAP machine.  A June 2001 VA primary care note reflects the Veteran's impression that he was "sleeping better."  A September 2002 VA sleep clinic note reflects that the Veteran was doing well on his CPAP, and that though he complained of fatigue, he was not tired during the day.  Epworth Sleepiness scales from October 2003 and onward frequently show no more than moderate sleepiness (with the exception of when the Veteran lies down in the afternoon) in all daytime activities.  Data compiled by his CPAP machine shows more consistent use (for instance, 189 days out of 192 as reflected by a May 2007 VA treatment note, and 304 days out of 324 at an October 2012 appointment) for much longer periods of time than described by the Veteran (for instance, an average use of 6 hours and 39 minutes in the May 2007 record and 7 hours and 56 minutes in the October 2012 record).  

This evidence contradicts the argument advanced by the Veteran and his representative that his sleep apnea and its associated symptoms are more severe than reflected by the applicable rating criteria.  The Board finds that, over the course of the entire appeal period, a disability rating in excess of 50 percent for the Veteran's sleep apnea on an extraschedular basis is not warranted because the average impairment in earning capacity of his symptoms are already contemplated by the 50 percent schedular rating since the change in DC and the 40 percent schedular rating with extraschedular rating to 50 percent prior to the change..  

The Board's third and final conclusion is that an extraschedular rating is not warranted for the collective impact of the Veteran's disabilities.  

The United States Court of Appeals for Federal claims determined in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Subsequently, the Court held in the case of Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  The Court explicitly held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id.  (citing Thun and Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008)).  

Turning to the facts here, the Board finds that the issue of entitlement to referral for extraschedular consideration of the Veteran's disabilities on a collective basis is not warranted.  In a July 2007 letter, the Veteran's attorney argued that the Veteran is "entitled to consideration for an extraschedular rating due to the combined effect of all service-connected disabilities."  Thus, the issue has expressly been raised even if years ago.  

Beyond this bald statement, however, neither the Veteran nor his attorney have explained what particular symptoms the Veteran suffers from that are not contemplated by the appropriate DCs or why a collective disability rating is warranted.

The Board notes that the Veteran is service-connected for disabilities other than sleep apnea, specifically lumbosacral strain, rated at 20 percent; tinnitus and diverticulitis, rated at 10 percent each; and unilateral hallux valgus, hearing loss, hypertension, tinea versicolor, and tension headaches, with each disability rated as noncompensably disabling.  

A review of the medical evidence in the Veteran's claims file, his various letters and testimony from his Board hearings, and the letters from his attorney does not show an interplay between the sleep apnea symptoms and any other symptoms relating to his other service-connected disabilities such that the current ratings do not contemplate his disability picture.  

In his letters to VA, the Veteran's attorney has focused on the various symptoms that he contends result from the Veteran's sleep apnea, and how he believes that such symptoms contribute to the Veteran's impaired employment.  The Board has addressed the issue of entitlement to an extraschedular rating on an individual disability basis for sleep apnea above.  However, even if he has obliquely mentioned the possibility of entitlement to an extraschedular rating on a collective basis for the Veteran's various service-connected disabilities, the Veteran's attorney has never presented a cogent argument on this point or shown why this would be an exceptional case where such referral would be warranted.  

To the extent that the Veteran's collective disabilities do impact his employment, such prong of Thun need not be reached as there has been no showing that the rating criteria do not account for his particular symptoms of his service-connected disabilities, either individually or collectively other than as decided above.  

In summary, the Board concludes that, prior to October 6, 1996, the criteria for an increased, 50 percent rating on an extraschedular basis is warranted.  The Board further concludes that, over the course of the entire period on appeal, the criteria for a disability rating in excess of 50 percent on an extraschedular individual and collective basis have not been met.  For the reasons described above, the preponderance of the evidence is against this claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).










	(CONTINUED ON NEXT PAGE)






ORDER

A disability rating of 50 percent on an extraschedular basis prior to October 6, 1996 is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating in excess of 50 percent on an extraschedular basis over the course of the entire appeal period is denied.  




			
        THOMAS J. DANNAHER	A. JAEGER
	             Veterans Law Judge                                       Veterans Law Judge
       Board of Veterans' Appeals                            Board of Veterans' Appeals




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


